            Case 2:15-cr-00080-JCM-VCF Document 75 Filed 06/19/20 Page 1 of 2



1
                                  UNITED STATES DISTRICT COURT
2

3                                         DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                             CASE NO.: 2:15-cr-00080-JCM-VCF
5                   Plaintiff,
6                                                          ORDER
     vs.
7
     GREGORY ALLEN WATERS, II,
8
                    Defendant.
9

10           Presently before the court is the matter of United States of America v. Waters, case no.
11
     2:15-cr-00080-JCM-VCF. Gregory Allen Waters, II (“petitioner”) filed a motion to vacate, set
12
     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 74). The court has examined the
13
     petition, which requests the court vacate his conviction and dismiss his indictment pursuant to the
14

15   Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Id.

16           The court finds that further briefing is appropriate.     The United States of America
17
     (“respondent”) shall file a response within twenty-one days from the date of this order. Thereafter,
18
     petitioner will have fourteen days to file a reply.
19
             Accordingly,
20

21           IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to

22   vacate, set aside, or correct sentence (ECF No. 74) no later than twenty-one (21) days from the
23
     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
24
     thereafter.
25
     ...
26

27   ...

28   ...
           Case 2:15-cr-00080-JCM-VCF Document 75 Filed 06/19/20 Page 2 of 2



1          The clerk is instructed to file this order in the instant matter and in the related civil case,
2
     no. 2:20-cv-01076-JCM.
3
           DATED June 19, 2020.
4

5
                                                         JAMES C. MAHAN
6                                                        UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
